         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUCRE NUNEZ,
                                Plaintiff,
                                                                   19-CV-362 (JPO)
                       -v-
                                                               OPINION AND ORDER
 BROADWAY BEAUTY WHOLESALE
 INC.,
                   Defendant.


J. PAUL OETKEN, District Judge:

       Sucre Nunez brings suit against Broadway Beauty Wholesale Inc. and its owner,

Musthafa Kamal (collectively, “Defendants”), claiming that Defendants violated a host of federal

and state labor laws during the course of his employment. Nunez has moved for partial summary

judgment on the question of liability, pursuant to Rule 56 of the Federal Rules of Civil

Procedure. (Dkt. No. 24.) For the reasons that follow, Nunez’s motion is granted in part and

denied in part.

I.     Background

       A.         Local Civil Rule 56.1

       The lion’s share of the factual background is taken from Nunez’s Statement of

Undisputed Facts, which he submitted along with his motion for partial summary judgment in

compliance with Local Civil Rule 56.1(a). (See Dkt. No. 25 (“SUF”).)

       Local Civil Rule 56.1(a) provides that when a party moves for summary judgment, that

party is to submit “a separate, short and concise statement, in numbered paragraphs, of the

material facts as to which the moving party contends there is no genuine issue to be tried.” The

party opposing the motion is to file a “correspondingly numbered paragraph responding to each

numbered paragraph in the statement of the moving party” and include additional paragraphs


                                                1
         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 2 of 13




plainly stating “additional material facts as to which it is contended that there exists a genuine

issue to be tried.” Local Civ. R. 56.1(b). Unless the party opposing summary judgment

“specifically controvert[s]” the moving party’s stated facts “by a correspondingly numbered

paragraph” in its Rule 56.1(b) counterstatement, “each numbered paragraph in the statement of

material facts set forth . . . by the moving party will be deemed to be admitted for purposes of the

motion.” Local Civ. R. 56.1(c). All Rule 56.1 statements “must be followed by citation to

evidence which would be admissible.” Local Civ. R. 56.1(d).

       Although a district court is not “required to consider what the parties fail to point out in

their Rule 56.1 statements,” the district court “may in its discretion opt to conduct an assiduous

review of the record.” Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 73 (2d Cir. 2001) (internal

quotation marks and citation omitted). Even without conducting an assiduous review of the

record, the district court must ensure that the record supports assertions made in a Rule 56.1

statement — otherwise, “those assertions should be disregarded and the record reviewed

independently.” Id. at 74; see also Giannullo v. City of New York, 322 F.3d 139, 143 n.5 (2d Cir.

2003). Supported facts in a Rule 56.1 statement will be deemed admitted if the opposing party

fails to controvert those facts. Giannullo, 322 F.3d at 140 (citing Local Civ. R. 56.1(c)).

       Here, Nunez filed an appropriately formatted Rule 56.1(a) statement that supported each

factual statement with a citation to the record. In contrast, Defendants’ “Statement of Disputed

Facts” (Dkt. No. 28-1 (“SDF”)), Defendants’ counterstatement, has a bevy of shortcomings.

First, it does not respond to Nunez’s statement paragraph by paragraph. (See SDF.) Second,

Defendants’ counterstatement uses broad and unhelpful citations referring to the “attached

Exhibits” (see, e.g., SDF ¶ 1), when the attached exhibits are dozens of pages of dense number

charts and virtually illegible pictures without further contextualization (see, e.g., Dkt. No. 28-2;




                                                  2
         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 3 of 13




Dkt. No. 28-4). Third, the attached exhibits often do not actually support assertions made in

Defendants’ counterstatement. As an example, the counterstatement asserts that Nunez received

paystubs that “included the hours Nunez worked each week for each year.” (SDF ¶ 9.) The

counterstatement cites “Exhibit A chart” and “attached Exhibits” as support. (Id.) The cited

exhibits do not include any paystubs or, to the best of the Court’s knowledge, any evidence

whatsoever purporting to show that Nunez’s paystubs included his hours worked. (See Dkt. No.

28-2; Dkt. No. 28-4.) It cannot be said that Defendants have “specifically controverted” Nunez’s

alleged facts. Local Civ. R. 56.1(c).

       The Court declines to overlook Defendants’ substantial noncompliance with the rule.

Having ensured that the assertions made in Nunez’s Rule 56.1(a) statement are supported by the

record, the Court deems those assertions admitted for the purposes of this motion.

       B.      Facts and Procedural History

       Broadway Beauty Wholesale is a New York corporation with a store in New York City.

(SUF ¶¶ 1, 4.) From 2016 to 2018, Broadway Beauty had annual revenues exceeding $500,000

and engaged in interstate commerce. (SUF ¶¶ 2–3.) Musthafa Kamal was the sole owner and

operator of Broadway Beauty during that period. (SUF ¶ 5.) As the owner and operator, Kamal

had the power to hire and fire Broadway Beauty employees, set their wages and schedules, and

maintain their records. (SUF ¶ 6.) Nunez was Defendants’ employee, working as an in-store

sales clerk who also stacked products and received deliveries. (SUF ¶ 9.) He had neither

executive nor administrative responsibilities. (SUF ¶ 10.) Nunez affirmed that he started

working for Defendants in August 2003 and that he “worked there continuously . . . through

August 25, 2018.” (Dkt. No. 27-1 ¶ 6.) Nunez did not fill out paperwork when he was hired and

neither received nor signed a notice from Defendants describing the parameters of his pay. (SUF




                                                3
         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 4 of 13




¶¶ 38–39; Dkt. No. 27-5 at 31:5–31:15, 73:6–73:12.)

       Since 2014, Nunez was paid every two weeks, partly by cash and partly by check

generated by a payroll company. (SUF ¶¶ 16–18.) The paystubs did not reflect Nunez’s cash

payments, nor did the paystubs include the hours Nunez worked. (SUF ¶¶ 21–22; Dkt. No. 27-1

(Nunez’s paystubs).) Nunez was paid a fixed lump sum salary regardless of the number of hours

he worked in a week, and he never discussed an hourly rate with Defendants. (SUF ¶¶ 23, 30.)

Throughout his employment, with one noted exception, Nunez worked Monday through

Saturday from 9:00 A.M. to 7:00 P.M. with a half-hour lunch break, for a total of fifty-seven

hours per week. (SUF ¶¶ 31–34.) For the purposes of this motion only, Nunez accepts

Defendants’ contention that in 2017 he worked only thirty-seven hours per week. (Dkt. No. 29

at 5 & n.3.)

       In 2014, Defendants paid Nunez $500 by check and $500 in cash every two weeks. (SUF

¶ 26.) In 2015 and 2016, Defendants paid Nunez $540 by check and $500 in cash every two

weeks. (SUF ¶ 27; Dkt. No. 27-5 at 56:9–56:14.) For the purposes of this motion only, Nunez

accepts Defendants’ contention that from January 2017 through mid-April 2017, Defendants paid

Nunez $600 by check every two weeks. (SUF ¶ 28 & n.6; Dkt. No. 27-5 at 50:10–51:4.) In

2018, Defendants paid Nunez $840 by check and $500 in cash every two weeks. (SUF ¶ 29;

Dkt. No. 27-5 at 46:21–47:7.)

       Nunez filed suit against Defendants on January 14, 2019, alleging that Defendants’

business practices violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the

New York Labor Law (“NYLL”), N.Y. Lab. Law §§ 190, 650 et seq., and New York’s Wage

Theft Prevention Act, N.Y. Lab. Law § 195. (See Dkt. No. 1 ¶¶ 1–2.) Following the completion

of discovery, on November 27, 2019, Nunez moved for partial summary judgment on the issue




                                                4
         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 5 of 13




of liability pursuant to Rule 56 of the Federal Rules of Civil Procedure. (See Dkt. No. 24.)

II.    Legal Standard

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

material if it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “On summary judgment, the party bearing the

burden of proof at trial must provide evidence on each element of its claim or defense.” Cohen

Lans LLP v. Naseman, No. 14-cv-4045, 2017 WL 477775, at *3 (S.D.N.Y. Feb. 3, 2017) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). “If the party with the burden of proof

makes the requisite initial showing, the burden shifts to the opposing party to identify specific

facts demonstrating a genuine issue for trial, i.e., that reasonable jurors could differ about the

evidence.” Clopay Plastic Prods. Co. v. Excelsior Packaging Grp., Inc., No. 12-cv-5262, 2014

WL 4652548, at *3 (S.D.N.Y. Sept. 18, 2014). The Court must view all evidence “in the light

most favorable to the non-moving party and draw all reasonable inferences in its favor,” and

summary judgment may be granted only if “no reasonable trier of fact could find in favor of the

nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (internal quotation marks

and citations omitted).

III.   Discussion

       There are five issues before the Court: (1) whether Defendants paid Nunez the minimum

wage under the NYLL for part of 2017 and 2018; (2) whether Defendants paid Nunez proper

overtime compensation under the FLSA and the NYLL; (3) whether Nunez is entitled to

liquidated damages under the FLSA and the NYLL; (4) whether Nunez is entitled to

prejudgment interest under the NYLL; and (5) whether Nunez is entitled to summary judgment




                                                  5
         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 6 of 13




on his Wage Theft Prevention Act claims. 1 (See Dkt. No. 26.) The issues are discussed in turn.

       A.     Unpaid Minimum Wage

       Nunez argues that he is entitled to summary judgment on his claim that Defendants failed

to pay him New York’s minimum wage in 2017 and 2018, as is required by the NYLL. “Every

employer of ten or less [sic] employees shall pay to each of its employees for each hour worked

in the city of New York a wage of not less than: $10.50 per hour on and after December 21,

2016, [and] $12.00 per hour on and after December 31, 2017 . . . .” N.Y. Lab. Law

§ 652(1)(a)(ii). In determining whether employers are liable for minimum wage violations,

courts “consider the employee’s average hourly wage, which is determined by dividing the total

remuneration for employment in any workweek by the total number of hours actually worked in

that workweek for which such compensation was paid.” Williams v. Epic Security Corp., 358 F.

Supp. 3d 284, 302 (S.D.N.Y. 2019) (citing Huang v. GW of Flushing I, Inc., No. 17-CV-3181,

2019 WL 145528, at *5 & n.4 (E.D.N.Y. Jan. 9, 2019)).

       For the purposes of this motion, it is undisputed that from January 2017 through April

2017, Defendants paid Nunez $600 every two weeks, or $300 per week. (SUF ¶ 28 & n.6; Dkt.

No. 27-5 at 50:10–51:4.) It is also undisputed that Nunez worked thirty-seven hours per week

during that period. (Dkt. No. 29 at 5 & n.3.) As a matter of basic arithmetic, a weekly wage of

$300 divided by thirty-seven hours per week amounts to an hourly wage of $8.11, lower than the

minimum wage of $10.50 per hour that applied throughout 2017.



1
  As a preliminary matter, the Court concludes that the relevant FLSA and NYLL provisions
apply to Defendants. It is undisputed that Defendants are “employer[s]” within the meaning of
the FLSA and NYLL. See 29 U.S.C. § 207(a)(1); N.Y. Lab. Law § 652(1); N.Y. Comp. Codes
R. & Regs. tit. 12 § 142-2.2 (2020). And it is undisputed that Defendants engaged in interstate
commerce and had greater than $500,000 in sales during the relevant period (see SUF ¶¶ 2–3), as
is required for liability under the FLSA. See 29 U.S.C. §§ 203(s)(1)(A)(i)–(ii), 207(a)(1).


                                               6
         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 7 of 13




        It is undisputed that in 2018, Defendants paid Nunez $1,340 every two weeks, or $670

per week (SUF ¶ 29; Dkt. No. 27-5 at 46:21–47:7), and worked fifty-seven hours per week,

(SUF ¶¶ 31–34). Again, a weekly wage of $670 divided by fifty-seven hours per week amounts

to an hourly wage of $11.75, lower than the minimum wage of $12.00 per hour that applied

throughout 2018.

        Evidently, Defendants failed to pay Nunez the minimum wage as established by the

NYLL for part of 2017 and 2018. To rebut this conclusion, Defendants attempt to use the yearly

amount they paid to Nunez to show Nunez was paid a minimum wage. (See Dkt. No. 28 at 2.)

However, “[t]he minimum and overtime wage provided by [statute] shall be required for each

week of work, regardless of the frequency of payment . . . .” N.Y. Comp. Codes R. & Regs. tit.

12, § 142-2.9 (2020) (emphasis added). In other words, New York law requires the minimum

wage to be evaluated on a weekly basis, and Defendants’ argument “based on salary

annualization is wholly unavailing.” Karic v. Major Auto. Cos., 992 F. Supp. 2d 196, 201

(E.D.N.Y. 2014). Thus, Nunez is entitled to summary judgment as to liability on this claim.

        B.      Unpaid Overtime Compensation

        Nunez claims that Defendants failed to pay him proper overtime compensation under the

FLSA and the NYLL. When employees work more than forty hours in a workweek, they are to

“receive[] compensation for [their] employment in excess of the hours above specified at a rate

not less than one and one-half times the regular rate at which [they are] employed.” 29 U.S.C.

§ 207(a)(1); see also N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2 (2020). “Where a higher

minimum wage than that set in the Fair Labor Standards Act is applicable to an employee by

virtue of such other [i.e. state] legislation, the regular rate of the employee, as the term is used in

the Fair Labor Standards Act, cannot be lower than such applicable minimum . . . .” 29 C.F.R.




                                                   7
            Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 8 of 13




§ 778.5. Under the NYLL, the regular rate is to be calculated “in the manner and methods

provided in and subject to the exemptions of” the FLSA. N.Y. Comp. Codes R. & Regs. tit. 12,

§ 142-2.2 (2020). It follows that if an employee is paid less in a week than what a standard

overtime calculation using the state minimum wage would require, the employer is liable for

violating the FLSA and NYLL overtime provisions.

           The below table, using the applicable New York minimum wages in 2014, 2015, 2016,

and 2018, 2 shows that Nunez was paid less than what an overtime premium incorporating the

minimum wage would require:

    Year     Minimum       Hours Worked        Minimum Amount Owed            Actual Amount
             Wage          per Week            per Week                       Received per
             (x)           (y)                 (x*40)+(1.5*x*(y-40))          Week
    2014     $8.00         57                  $524.00                        $500.00

    2015     $8.75         57                  $573.13                        $520.00

    2016     $9.00         57                  $589.50                        $520.00

    2018     $12.00        57                  $786.00                        $670.00



Defendants are liable for failing to pay Nunez overtime under the NYLL in 2014, 2015, 2016,

and 2018 and under the FLSA in 2018.




2
  These are the years within the NYLL’s six-year statute of limitations, N.Y. Lab. Law
§§ 198(3), 663(3), and for which it is undisputed that Nunez worked more than forty hours per
week (SUF ¶¶ 31–34). The statute of limitations for the FLSA is two years, unless the cause of
action arises out of a “willful violation,” in which case the statute of limitations is three years.
29 U.S.C. § 255(a). District courts generally leave the question of willfulness to the trier of fact.
Ramirez v. Rifkin, 568 F. Supp. 2d 262, 268 (E.D.N.Y. 2008) (collecting cases). Accordingly,
the Court in resolving this motion for summary judgment will apply the standard two-year statute
of limitations, only considering whether Defendants violated the FLSA in 2018. See Inclan v.
New York Hospitality Grp., Inc., 95 F. Supp. 3d 490, 503 (S.D.N.Y. 2015) (noting the “general
reluctance of courts to resolve the question of willfulness on a motion for summary judgment”).


                                                 8
         Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 9 of 13




       C.      Liquidated Damages

       Nunez claims that Defendants are liable for liquidated damages under the FLSA and the

NYLL. “Under the FLSA, a district court is generally required to award a plaintiff liquidated

damages equal in amount to actual damages.” Barfield v. New York City Health & Hospitals

Corp., 537 F.3d 132, 150 (2d Cir. 2008). However, the statute permits district courts to deny

liquidated damages if an employer can show that “it acted in subjective ‘good faith’ with

objectively ‘reasonable grounds’ for believing that its acts or omissions did not violate the

FLSA.” Id. (quoting 29 U.S.C. § 260). An employer acting in subjective good faith must have

taken “active steps to ascertain the dictates of the FLSA and then act[ed] to comply with them.”

Id. (internal quotation marks and citation omitted). The employer’s burden is heavy, and an

award of single damages is unusual. Id. The NYLL employs the same standard, allowing for

liquidated damages “unless the employer proves a good faith basis to believe that its

underpayment of wages was in compliance with the law.” N.Y. Lab. Law § 198(1-a); see also

De Jesus v. Empire Szechuan Noodle House Inc., No. 18-cv-1281, 2019 WL 1789901, at *5

(S.D.N.Y. Apr. 24, 2019). “A defendant’s failure to point to any evidence sufficient to make

such a showing [of good faith] may warrant awarding [liquidated] damages at the summary

judgment stage.” De Jesus, 2019 WL 1789901, at *5 (citing Barfield, 537 F.3d at 151).

       Defendants point to no evidence that they took active steps to ascertain the dictates of and

comply with federal or state labor law. The closest Defendants come to asserting that they acted

in good faith is stating that any minimum wage or overtime shortfalls were “miscalculation[s].”

(Dkt. No. 28 at 2–4.) This, however, is an ex post facto explanation for their failure to adhere to

the relevant laws, not evidence of any active step to act in accordance with them. Defendants

have not shown that there is any genuine dispute as to Nunez’s entitlement to liquidated




                                                 9
        Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 10 of 13




damages. Thus, Nunez is entitled to summary judgment on his claim of liquidated damages

under either the FLSA or the NYLL, 3 the exact amount to be determined in a later proceeding.

       D.     Prejudgment Interest

       Under the NYLL, an employee with a successful wage claim is entitled to “prejudgment

interest.” N.Y. Lab. Law § 198(1-a). The prejudgment interest rate is nine percent per year.

N.Y. C.P.L.R. § 5004. Nunez is entitled to prejudgment interest, though the precise dollar value

of payment depends on the date on which his claims arose and will be determined in a later

proceeding. See Ji Li v. New Ichiro Sushi, Inc., No. 15-cv-414, 2020 WL 2094095, at *9

(S.D.N.Y. Apr. 30, 2020).

       E.     Wage Statement Claims

       Nunez argues that he is entitled to summary judgment on his claims that Defendants

failed to provide the wage-and-hour notices and wage statements required by the NYLL.

              1.      Wage-and-Hour Notices

       NYLL Section 195(1)(a) mandates that employers provide their employees

              in writing in English and in the language identified by each
              employee as the primary language of such employee, at the time of
              hiring, a notice containing the following information: the rate or
              rates of pay and basis thereof, whether paid by the hour, shift, day,
              week, salary, piece, commission, or other; allowances, if any,
              claimed as part of the minimum wage, including tip, meal, or
              lodging allowances; . . . the regular pay day designated by the
              employer in accordance with section one hundred ninety-one of
              this article; the name of the employer; any “doing business as”
              names used by the employer; the physical address of the
              employer’s main office or principal place of business, and a
              mailing address if different; the telephone number of the employer;



3
 The FLSA and NYLL do not allow “duplicative liquidated damages for the same course of
conduct.” See Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018) (per curiam).


                                               10
        Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 11 of 13




               plus such other information as the commissioner deems material
               and necessary.

The NYLL also requires employees to return to the employer a signed and dated

acknowledgment of receipt of this notice. N.Y. Lab. Law. § 195(1)(a). The relevant

enforcement provision of the NYLL provides that employees may recover if they are “not

provided [such notice] within ten business days of [their] first day of employment.” N.Y. Lab.

Law § 198(1-b).

       It is well established that this enforcement provision of the NYLL—which went into

effect on April 9, 2011, as part of New York’s Wage Theft Prevention Act—does not apply

retroactively. See Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 510 (S.D.N.Y. 2017); see

also Gold v. New York Life Ins. Co., 730 F.3d 137, 143–44 (2d Cir. 2013) (holding that the Wage

Theft Prevention Act is non-retroactive). It follows that “an employee who began working

before the [Act] took effect on April 9, 2011, may not bring a claim for an employer’s failure to

provide wage notices.” Gamero, 272 F. Supp. 3d at 510 (S.D.N.Y. 2017) (internal quotation

marks and citation omitted); Remache v. Mac Hudson Grp., No. 14-cv-3118, 2018 WL 4573072,

at *16 (E.D.N.Y. Sept. 7, 2018) (collecting cases).

       Nunez himself alleges that he began working for Defendants in August 2003. (SUF

¶ 13.). This means that Nunez was hired before April 9, 2011, and that he is not entitled to

summary judgment on his wage-and-hour notice claim.

               2.     Wage Statements

       NYLL Section 195(3) requires that employers

               furnish each employee with a statement with every payment of
               wages, listing the following: the dates of work covered by that
               payment of wages; name of employee; name of employer; address
               and phone number of employer; rate or rates of pay and basis



                                                11
        Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 12 of 13




               thereof, whether paid by the hour, shift, day, week, salary, piece,
               commission, or other; gross wages; deductions; allowances, if any,
               claimed as part of the minimum wage; . . . and net wages. . . . For
               all employees who are not exempt from overtime compensation as
               established in the commissioner’s minimum wage orders or
               otherwise provided by New York state law or regulation, the
               statement shall include the regular hourly rate or rates of pay; the
               overtime rate or rates of pay; the number of regular hours worked,
               and the number of overtime hours worked.

The relevant enforcement provision of the NYLL, also adopted as part of New York’s Wage

Theft Prevention Act, provides that employees who do not receive proper wage statements “shall

recover in a civil action damages of two hundred fifty dollars for each work day that the

violations occurred or continue to occur, but not to exceed a total of five thousand dollars[.]”

N.Y. Lab. Law § 198(1-d). Unlike the enforcement provision for addressing deficient

wage-and-hour notices, this enforcement provision allows recovery for noncompliance that

occurs well after an employee’s first ten days at a job.

       Nunez is entitled to summary judgment on his claim that Defendants’ paystubs were

deficient. It is evident from the most recent paystubs Nunez received, covering the period from

January 2018 to August 2018, that those paystubs lacked information on the required regular

hourly rate of pay, overtime rate of pay, number of regular hours worked, and number of

overtime hours worked. (See Dkt. No. 27-1 (Nunez’s paystubs).) Although NYLL § 198(1-d)

affords employers an affirmative defense to claims of deficient paystubs, the defense is available

only when employers make “complete and timely payment of all wages due.” N.Y. Lab. Law

§ 198(1-d). Because Defendants did not pay Nunez the minimum wage or appropriate overtime

wages in 2018, they cannot invoke the defense. Defendants are liable for violating the wage

statement provision of the NYLL. See De Jesus, 2019 WL 1789901, at *5.




                                                 12
        Case 1:19-cv-00362-JPO Document 30 Filed 10/14/20 Page 13 of 13




IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion for partial summary judgment is GRANTED

in part and DENIED in part. The Court GRANTS summary judgment on the question of liability

for Nunez’s 2017 and 2018 NYLL minimum wage claims; 2018 FLSA overtime claim; 2014,

2015, 2016, and 2018 NYLL overtime claims; FLSA or NYLL liquidated damages claim; NYLL

prejudgment interest claim; and NYLL wage statement claim. The Court DENIES summary

judgment on the question of liability for Nunez’s NYLL wage-and-hour notice claim. Damages

will be calculated in a later proceeding.

       The parties are directed to confer and submit a joint letter within 21 days with their

proposals for further proceedings.

       The Clerk of Court is directed to close the motion at Docket Number 24.

       SO ORDERED.

Dated: October 14, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                13
